DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 21 March 2022.
Claims 1, 3-4, 8, and 11-13 are currently pending and being examined. Claims 15-20 are withdrawn from consideration.
Applicant is reminded of the proper form for Amendments (MPEP §714), which requires changes made to the claims must be shown by strike-through (for deleted matter) or underlining (for added matter). Claim 3 is missing the underlining of the added matter. It appears Applicant made a bone fide attempt to adhere to MPEP §714, but inadvertently omitted the underlining in Claim 3. The Claim will be examined as currently presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 March 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the interior groove must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites “a cap and snap ring fitted onto an end of the seam roll”, there is no mention in the specification of a snap ring fitted onto an end of the seam roll. The specification ¶[0046] describes “A bottom cap 830 fits into the end of the seam roll 812, and is securely held in place by a spiral retaining ring 832.” A snap ring and spiral retaining ring have two completely different structures and are not interchangeable. Therefore, the use of “snap ring” in the claim is new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, lines 1-2 recite “snap ring”, is this the same snap ring as recited in claim 1 or a new snap ring? Examiner will interpret the limitation as “a second snap ring” because it appears to be a different snap ring, than previously recited. 
Claim 11, lines 2-3 recites “at least one bearing assembly”, is this a new set of bearings or the same as in claim 1? Examiner will interpret as “at least one of the bearing assemblies”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Graves (GB 2,225,265) in view of Chronis (US 4,633,553).

Claim 1, Graves teaches a tool for sealing cans in the food industry ("The seaming roll assembly shown in Fig. 5 overcomes the problem of lubricant leakage by use of ceramic ball bearings instead of the traditional steel roller bearings. The ceramic balls, running between inner and outer races 10 made of steel, do not 
    PNG
    media_image1.png
    508
    625
    media_image1.png
    Greyscale
require as much lubricant as did the steel rollers so that the problem of leakage of lubricant is abated." p. 6 I. 6-12), the tool comprising:
a pin structure (33; Fig. 5) having a portion of which defines a spindle;
a seam roll (24; Fig. 5) mounted for rotation about the spindle (p. 6 l. 13-20), the seam roll having an interior groove (annotated Fig. 5); 
first (25, 28; Fig. 5) and second (26, 29; Fig. 5) bearing assemblies located between the pin structure and the seam roll (p. 6 l. 13-20); and
a snap ring (27; Fig. 5) engaged in the interior groove (annotated Fig. 5) of the seam roll (24; Fig. 5) at a location between the first (25, 28; Fig. 5) and second (26, 29; Fig. 5) bearing assemblies (p. 6 l. 13-20). 
Graves does not disclose a spacer washer located between the first and second bearing assemblies. 
However, Chronis teaches a spacer washer (36; Fig. 2) located between the first (26; Fig. 2) and second (26; Fig. 2) bearing assemblies. 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Graves, by having a spacer between two bearing assemblies, as taught by Chronis, to eliminate float between the bearings. (Chronis col. 3 l. 44-45) 

Claim 3, Graves as modified by Chronis teaches the tool as in claim 1, further comprising a cap (Graves: 21; Fig. 3) and snap ring fitted onto an end of the seam roll (Graves: p. 5 l. 32-33), the cap defining a lubrication reservoir within the seam roll (Graves: p. 5 l. 26-33).

Claim 4, Graves as modified by Chronis teaches the tool as in claim 1, further comprising a screw (Graves: 35; Fig. 5) engaged within an end of the spindle and configured to hold at least one of the bearing assemblies on the spindle (Graves: p. 6 l. 20-22).

Claim 8, Graves as modified by Chronis teaches the tool as in claim1, wherein each of the bearing assemblies comprises ceramic balls (Graves: p. 6 l. 16), and wherein each of the bearing assemblies is configured to withstand a thrust load in a direction parallel with the axis of the spindle (Graves: p. 7 l. 11-15). 

Claim 11, Graves as modified by Chronis teaches the tool as in claim 1, further comprising a screw (Graves: 35; Fig. 5)  configured to engage an interior bore of the pin structure and configured to hold a least one bearing assembly and the seam roll in place on the spindle (Graves: p. 6 l. 20-22). 

Claim 12, Graves as modified by Chronis teaches the tool as in claim 11, wherein the pin structure and the screw (Chronis: 134; Fig. 5) each have an interior bore (Chronis: 154; Fig. 5) through which grease can flow to apply grease to an interior of the tool (Chronis: col. 6 l. 53-54).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Graves (GB 2,225,265) in view of Chronis (US 4,633,553), further in view of Reiner (US 2012/0021882).

Claim 13, Graves as modified by Chronis teaches the tool as in claim 11.
Graves as modified by Chronis does not teach the screw has a threaded portion with a recess formed into the threaded portion and a polymer ball inserted into the recess.
However, Reiner teaches the screw has a threaded portion with a recess ("One or more side buttons 110a have been added to the threaded side, impeding screw back out during use." ¶[0031]) formed into the threaded portion and a polymer ball inserted into the recess ("The screw may include a resilient button to prevent the screw form backing out during use." ¶[0011]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Graves and Chronis, by using the screw and button, as taught by Reiner, to have a screw that prevents the screw from caking out during use. (Reiner ¶[0011]) 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 8, and 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731